I am unable to concur in the majority opinion for the reason that in my judgment it is in direct conflict with a perfectly plain and unambiguous statute, C. S., sec. 6577.
The opinion says: "This statute (C. S., sec. 6577), as we construe it, has no application where the adverse party has personal knowledge of the withdrawal of her attorney and of the setting of the case for trial and therefore respondents were under no duty to give her notice." It seems somewhat remarkable that if this exception were intended by the legislature it nowhere appears from anything said in the statute. Ordinarily we understand it to be necessary to "construe" statutes only where the language used leaves the meaning not entirely clear. Is there any lack of clearness of meaning when the statute says that a certain notice must be given "When one party's attorney dies, is removed, suspended or ceases to act as such"?
If this exception is read into the statute in what cases will the notice be required? It is hardly possible that if a party's attorney dies, or is removed, or is suspended the party would not know it, and ordinarily no reputable lawyer, having engaged to act as attorney for a party, would "cease to act as such" without so advising his client. There is thus only a remote possibility that anyone would ever be called upon to give the notice required by this statute. In other words, we have a perfectly plain, unambiguous statute, intended *Page 793 
to be of universal application, so "construed" as to substantially destroy it. There is a well-settled rule that requires a construction to be adopted which will give effect to a statute as it is plainly written rather than one that will render it meaningless and of no effect.
This court has said in conformity with long-established principles of construction:
"When the language of a statute is unambiguous the clearly expressed intent of the legislature must be given effect, and there is no occasion for construction." (State v. Jutila,34 Idaho 595, 202 P. 566.)
"A statute must be construed so as to give force and effect to its terms if possible." (State v. Jones, 34 Idaho 83,199 P. 645.)
"A statute written in the plain and ordinary language in common, every-day use, dealing with a subject that is neither technical nor scientific, should be construed as the ordinary reading public would read and understand it." (Howard v. GrimesPass P. M. Co., 21 Idaho 12, 15, Ann. Cas. 1913C, 284, 120 P. 70.)
"When words have no technical meaning, or when they have not been used or employed in a technical sense in the statute, they should be given their ordinary significance as popularly understood." (State v. Morris, 28 Idaho 599, Ann. Cas. 1916D, 573, 155 P. 296.)
It is not claimed, and cannot be, that there are in this statute any technical or scientific terms used, for they are plainly the language of every-day use. Neither is the subject of the statute in any sense technical. Both the language and the subject are perfectly familiar to the ordinary reading public.
C. S., sec. 9455, provides:
"Words and phrases are construed according to the context and the approved usage of the language, but technical words and phrases, and such others as have acquired a peculiar and appropriate meaning in law, or are defined in the succeeding section, are to be construed according to such peculiar and appropriate meaning or definition." *Page 794 
"When the intention of the legislature is so apparent from the face of a statute that there can be no question as to the meaning, there is no room for construction. It is not allowable to interpret what has no need of interpretation. To attempt to do so would be to exercise legislative functions. There is no safer or better settled canon of interpretation than that when language is clear and unambiguous it must be held to mean what it plainly expresses. These views of eminent courts are supported by numerous cases. When the meaning of a statute is clear, its consequences, if evil, can only be avoided by a change of the law itself, to be effected by the legislature and not by judicial construction. But an interpretation of a statute which must lead to consequences which are mischievous and absurd is inadmissible if the statute is susceptible of another interpretation by which such consequences can be avoided. For this purpose all parts of a statute are to be read and compared. Still, when the words of a provision are plainly expressive of an intent not rendered dubious by the context, no interpretation can be permitted to thwart that intent; the interpretation must declare it, and it must be carried into effect as the sense of the law." (2 Lewis' Sutherland on Statutory Construction, 2d ed., sec. 367.)
"The great fundamental rule in construing statutes is to ascertain and give effect to the intention of the legislature. This intention, however, must be the intention as expressed in the statute, and where the meaning of the language used is plain, it must be given effect by the courts, or they would be assuming legislative authority." (36 Cyc. 1106.)
No reason is given for holding that the language employed by the legislature, which appears to be broad enough to cover every case that can arise, does not in fact cover that of a party who has personal knowledge of the withdrawal of his attorney and of the setting of his case, though one naturally looks for a reason to be assigned for so radical a holding, especially in view of the fact that the state constitution commits to the legislature, and not to this court, *Page 795 
the duty of providing the method of procedure in all courts below the supreme court.
"The legislature shall . . . . regulate by law, when necessary, the methods of proceeding in the exercises of their powers of all the courts below the supreme court, so far as the same may be done without conflict with this constitution." (Const., art. 5, sec. 13.)
It is true, as suggested in the opinion, that appellant did not give respondents the notice required of her by C. S., sec. 6575, but respondents are not here complaining of her default. They abandoned their right to have such notice, just as they abandoned their right to regard Crowley as appellant's attorney until she had substituted another for him, by having the case set down for trial and by proceeding to give a notice of their own invention to appellant rather than the notice required by C. S., sec. 6577. By standing upon their rights as defined by C. S., sec. 6575, or by giving the notice required by C. S., sec. 6577, respondents would no doubt have been met by appellant's counsel in the trial of the case, but, whatever their motive may have been, fair or unfair, they ignored all these provisions of the statutes and took the shorter method which resulted in a judgment obtained in an ex parte hearing. No doubt they reasoned that if they failed to sustain such a judgment they could go back and give the notice required, while they would be on safe ground if it were upheld. It may be well to remark here that in lawsuits usually the measure of fairness required of a party is to accord to an adversary the rights given him by law.
It may be that appellant was seeking to put the trial of the case over the term, but that purpose, if admitted, could not operate to deprive her of her rights under the law.
I think the judgment should be reversed.
I am authorized to state that William A. Lee, J., concurs in this view. *Page 796